Case 3:15-cr-00058-TAD-KLH Document 308 Filed 07/20/20 Page 1 of 4 PageID #: 2225



                                  UNITED STATES DISTRICT COURT

                                 WESTERN DISTRICT OF LOUISIANA

                                             MONROE DIVISION


  UNITED STATES OF AMERICA                                      CIVIL ACTION NO. 3:15-CR-00058-001

  VERSUS                                                        JUDGE TERRY A. DOUGHTY

  VACARRA ROGERS                                                MAG. JUDGE KAREN L. HAYES

                                          MEMORANDUM ORDER

          Pending before the Court is Defendant Vacarra Rogers’ (“Rogers”) Motion to Alter or

  Amend Judgment [Doc. No. 307].

          On or about April 16, 2020, Rogers filed a motion for compassionate release [Doc. No.

  287].1 Rogers also filed a supplemental memorandum in support of his motion. [Doc. No. 289].

  The Government filed a response. [Doc. No. 290].

          On April 27, 2020, the Court denied Rogers’ motion for failure to exhaust his

  administrative remedies. [Doc. No. 291].

          On or about May 13, 2020, Rogers filed an Amended Motion for Compassionate Release

  [Doc. No. 292]. He supported that motion with two supplemental memoranda [Doc. Nos. 294

  & 295]. On June 1, 2020, the Government filed a memorandum in opposition to the Amended

  Motion [Doc. No. 296].

          On June 22, 2020, the Court filed a Memorandum Order [Doc. No.299] denying Rogers’

  Amended (or Second) Motion for Compassionate Release. However, on the same day, the


           1
             Rogers’ Motion for Compassionate Release was received by the Clerk’s Office on April 16, 2020.
  Although it would have been deemed “filed” on the date that he placed it in the prison mailing system, Rogers did
  not date his motion or certificate of service, and the postmark is unclear.
Case 3:15-cr-00058-TAD-KLH Document 308 Filed 07/20/20 Page 2 of 4 PageID #: 2226



  Clerk of Court docketed an amended filing by Rogers, which contained copies of his medical

  records. [Doc. No. 298]. Therefore, the Court vacated its order [Doc. No. 300] to fully

  consider the evidence submitted.

         On June 29, 2020, after having reviewed the medical records, the Court again ruled on

  Rogers’ Amended or Second Motion for Compassionate Release. The Court denied the motion.

  [Doc. No. 301].

         Subsequently, the Court received two Letter/Motions [Doc Nos. 302 & 303] from

  Rogers. The Court construed the letters/motions as requests that the Court reconsider its

  Memorandum Order [Doc. No. 301] denying his motion for compassionate release. After

  review, the Court denied both letters/motions. [Doc. No. 305].

         Since that order, Rogers submitted a letter “clarifying” certain information [Doc. No.

  306] and the instant motion [Doc. No. 307]. Part of the clarification he presents is related to his

  medical condition of hypertension. Additionally, in this latest motion, Rogers argues that the

  Court misconstrued his previous motions and requests. He explains that he is not seeking a

  sentence reduction, but that he be allowed to serve out the remainder of his sentence on home

  confinement.

         First, to the extent that either the clarification letter or the instant motion can be construed

  as a motion to alter or amend judgment based on the same arguments previously presented, the

  Court finds no reason to set aside its previous order. Therefore, to this extent

         IT IS ORDERED that the letters/motions [Doc. Nos. 306 & 307] are DENIED.

  Second, to the extent that Rogers contends that the Court misconstrued his previous filings, that

  his motion is NOT a motion for compassionate release, and that he seeks an order requiring the

  Bureau of Prisons (“BOP”) to allow him to serve his sentence in home confinement, the
                                           2
Case 3:15-cr-00058-TAD-KLH Document 308 Filed 07/20/20 Page 3 of 4 PageID #: 2227



  letters/motions are also DENIED. Decisions regarding prisoner designations, including release

  to home confinement, are reserved exclusively to BOP, as they involve specialized determinations

  uniquely within its expertise.    See 18 U.S.C. § 3621(b) (providing that “[t]he [BOP] shall

  designate the place of the prisoner’s imprisonment,” taking into account his security designation,

  his programmatic needs, his mental and medical health needs, his faith-based needs, the proximity

  to his primary residence, BOP’s security concerns, and the recommendations of the sentencing

  court). Courts have no authority to dictate prisoner placements, and the BOP’s prisoner

  designations are not subject to judicial review. Id. (“The [BOP] may at any time, having regard

  for the same matters, direct the transfer of a prisoner from one penal or correctional facility to

  another. . . . A designation of a place of imprisonment under this subsection is not reviewable by

  any court”).   See generally Siebert v. Chandler, 586 F. App'x 188, 189 (5th Cir. 2014)

  (“Moreover, a prisoner has no liberty interest or right to be housed in any particular facility, and

  the BOP has wide discretion in designating the place of a prisoner's imprisonment.”) (citing Olim

  v. Wakinekona, 461 U.S. 238, 244–45 (1983) and 18 U.S.C. § 3621(b)). In light of these statutory

  provisions, various courts have recognized a district court has no jurisdiction to order home

  confinement, even under the CARES Act. See United States v. Read-Forbes, Crim. No. 12-

  20099, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While the CARES Act gives the BOP

  broad discretion to expand the use of home confinement during the COVID-19 pandemic, the

  Court lacks jurisdiction to order home detention under this provision.”); United States v. Engleson,

  No. 13-cr-340, 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (same, though noting the district

  court can make a non-binding recommendation); United States v. Hembry, No. 12-cr-119, 2020

  WL 1821930, *2 (N.D. Cal. Apr. 10, 2020); United States v. Carter, No. 1:18-cr-00086, 2020 WL


                                                   3
Case 3:15-cr-00058-TAD-KLH Document 308 Filed 07/20/20 Page 4 of 4 PageID #: 2228



  1808288, at *2 (S.D. Ind. Apr. 9, 2020); United States v. Garza, No. 18-cr-1745, 2020 WL

  1485782, at *1 (S.D. Cal. Mar. 27, 2020).

         Monroe, Louisiana, this 20th day of July, 2020.




                                              ____________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE




                                                 4
